THE    ATTORNEY    GENERAL
                       OF TEXAS

                      June 12, 1989




Honorable Tony Hileman       Opinion No. JM-1056
Marion Countv Attornev
105 Austin Street           Re: Whether a county treasurer
Jefferson, Texas 75657      may charge a county judge for
                            copies of records maintained by
                            the county treasurer   (RQ-1614)

Dear Mr. Hileman:

     You ask: Van a County Treasurer charge a County Judge
for copies of records on file in the County Treasurer's
Office?" We understand your inquiry to concern   information
sought by the county judge in connection with preparation of
the county budget.

     Subtitle B of title 4 of the Local Government Code con-
cerns county finances. Local Gov't Code 55 111.001-130.007.
Chapter 111 deals with county budgets, and subchapter      A
(sections 111.001-111.012)   regulates   the preparation  of
budgets in counties with a population    of 225,000 or less.
See Local Gov't Code 5 111.001. Marion County, according to
the 1980 census, has a population of 10,360. See Gov't Code
§ 311.005(3) (definition of population).

     Section 111.005 of the Local Government Code provides:

           In preparing the budget, the county judge
        may require any county officer to furnish in-
        formation necessary for the judge to properly
        prepare the budget.

Section 111.004 states:

            (a) The county judge shall itemize the
        budget to allow as clear a comparison      as
        practicable between expenditures included  in
        the proposed budget and actual expenditures
        for the same or similar purposes that were
        made for the preceding    fiscal year.    The
        budget must show as definitely as possible
        each of the projects for which an appropria-
        tion is established in the budget and the



                            p. 5498
Honorable Tony Hileman - Page'2   (JM-1056)




        estimated amount of money      carried   in   the
        budget for each project.

           (b) The budget must contain a complete
        financial statement of the county that shows:

                (1) the outstanding     obligations    of
           the county:

                (2) the cash on hand to the credit
           of each fund of the county government:

                 (3) the funds received    from   all
           sources during the preceding fiscal year;

                 (4) the funds available    from all
           sources during the ensuing fiscal year:

                (5) the estimated revenues available
           to cover the proposed budget: and

                (6) the estimated tax rate       required
           to cover the proposed budget.

           (c) In preparing the budget, the county
        judge shall estimate the revenue to be de-
        rived from taxes to be levied and collected
        in the succeeding    fiscal year and shall
        include that revenue in the estimate of funds
        available to cover the proposed budget.

The corresponding  provisions governing   the preparation of
budgets by county auditors    in counties with a population
exceeding 225,000 are found in sections 111.036 and 111.034
of the Local Government Code.

     you have directed our attention to section 118.141 of
the Local Government  Code, which lists a schedule of fees
for particular services following a declaration that:

           The county treasurer,  or another officer
        who receives revenue in place of the county
        treasurer, may collect the following fees for
         e ices rendered to anv nerson.     (Emphasis
        :d:d.)

     The term  "any person" is      very broad, but we do
not believe the fees specified      by section  118.141 are




                             p. 5499
Honorable Tony Hileman - Page 3   (JM-1056)




applicable1 to records required by the county judge.      When
copies of records are furnished in discharge of the duty of
the treasurer to furnish the information necessary for the
judge to properly prepare the budget, the treasurer does not
r der     rvices to the judge: instead, the treasurer   merely
d?ichar:zs a statutory    duty of his own.      m     Attorney
General Opinion M-170 (1967);     see also Local Gov't Code
55 111.012 (a county treasurer who refuses to furnish such
information or otherwise fails to comply with the reguire-
ments of the subchapter    commits an offense punishable    by
both a fine and confinement in jail), 83.002      (treasurer's
bond required).

     In Attorney General Opinion M-170 (1967), the attorney
general considered a statute that authorized and required
county clerks to collect certain fees "for services rendered
by them to all persons, firms, corporations, legal entities,
governmen  1 aaencies and/or aovernmental   renresenta tives."
(Emphasistidded.)  The question was whether a county clerk
was entitled to collect a fee from the state treasurer     for
providing the treasurer with certified copies of orders the
clerk was required by the Probate Code to send. In the
course of advising the state treasurer      that he was not
required to pay county clerks for such copies, the opinion
observed, "[T]he mailing of the certified copy to the State
Treasurer  is not a 'service rendered'       to that     state
official, but is an act done by the county clerk or recorder
in furtherance of his own legal duties." J& at 4.

     We are of the opinion that sections 111.004,   111.005,
and 118.141 of the Local Government Code are in harmony when
properly construed,  and that a county judge may not be
charged by a county treasurer for copies of records on file




     1. Section 118.145 states that fees collected pursuant
to section 118.141 are to be deposited in the general  fund
of the county to the credit of the county treasurer's  fees
of office account.    Marion  County is a l'salary'* county
rather than a sfeeO' county, we are informed;    all county
officers, including the county treasurer, are paid a salary
and are not dependent on collected fees for their compensa-
tion. &     Tex. Const. art. XVI, S 61; Local Gov't Code
5 154.004 (county prohibited from paying fee for service
rendered by salaried county officer).




                             p. 5500
Honorable Tony Hileman - Page 4   (JM-1056)




in the county treasurer's     office required by the county
judge in connection with preparation of the county budget.2
m   Attorney  General Opinion M-142     (1967); EfL Attorney
General Opinions JM-779    (1987) (recordation of abstracts);
JM-392 (1985) (filing fee).      See aeneraLly 35 D. Brooks,
Texas Practice !jS 15.1-.15 (1989).

     We note that the county judge should be permitted
access to the treasurer#s    office during ordinary working
hours and in a manner that is convenient to both parties and
not disruptive   of the treasurer's     office routine,     The
standard   in such   matters   in    one of    reasonableness.
Furthermore, if one county official      suspects  another of
misconduct in office, the matter       should be handled     in
consultation with the district    or county attorney.    Absent
such circumstances,  it is not appropriate     for one county
official to use his or her office to acquire        access to
records   for  the purpose     of harassing     or    otherwise
intimidating another county official.


                        SUMMARY

           A county judge may not be charged by a
        county treasurer  for copies of records   on
        file in    the county    treasurer's office
        required by the judge in connection     with
        preparation of the county budget.




                                    JIM     MATTOX
                                    Attorney General of Texas




     2. The Local Government Code, of which section 118.141
is a part, was enacted      in 1987, as a non-substantive
revision of existing laws. Acts    1987, 70th Leg., ch. 149,
S 51, at 1308. Section     118.141 was derived   from former
article 3943f, V.T.C.S.,   enacted in 1985, which specified
that the indicated     fees could be collected     from "the
appropriate individuals,   firms, corporations,  governmental
agencies,  governmental   representatives,  or other     legal
entities."   Acts 1985, 69th beg., ch. 145, 5 6, at 671; see
Gov't Code 5 311.005 (definition of Wperson'* except where a
different definition is required by context).




                              P. 5501
5
    Honorable Tony Hileman - Page 5 (JM-1056)

.




    MARYKELLER
    First Assistant Attorney General

    Lou MCcRFARY
    Executive Assistant Attorney General

    JUDGE ZOLLIE STEAKLEY
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Rick Gilpin
    Assistant Attorney General




                                  p. 5502